J-A04011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN JACOB                                 :
                                               :
                       Appellant               :   No. 432 EDA 2019

      Appeal from the Judgment of Sentence Entered September 19, 2018
              In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0204512-1998


BEFORE:      PANELLA, P.J., STRASSBURGER, J., and COLINS, J. 

MEMORANDUM BY PANELLA, P.J.:                        FILED FEBRUARY 28, 2020

        John Jacob appeals the judgment of sentence imposed after he was

resentenced pursuant to Montgomery v. Louisiana, 136 S.Ct. 718 (2016),

and Miller v. Alabama, 567 U.S. 460 (2012). As we find no basis to conclude

that Jacob’s new sentence is either illegal or unconstitutional, we affirm.

        Jacob pleaded guilty to first-degree murder and related charges

stemming from an incident that occurred in 1997 when he was seventeen

years old. In 1999, Jacob was sentenced to a term of life imprisonment without

the possibility of parole.

        After the United States Supreme Court decided Miller and then

Montgomery, Jacob filed a Post Conviction Relief Act (“PCRA”) petition
____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-A04011-20



seeking a new sentence. See 42 Pa.C.S.A. §§ 9541-9546. Miller established

that “mandatory life without parole for those under the age of 18 at the time

of their crimes violates the Eighth Amendment’s prohibition on ‘cruel and

unusual punishments.’” 567 U.S. at 465. Correspondingly, Montgomery held

that “Miller announced a substantive rule that is retroactive in cases on

collateral review.” 136 S.Ct. at 732. Pursuant to these precedents, the PCRA

court granted Jacob post-conviction relief, vacated his original sentence, and

imposed a new sentence of thirty years to life in prison.

      After the PCRA court crafted his new sentence, Jacob filed a timely post-

sentence motion, which was denied by operation of law. Jacob filed a timely

notice of appeal, and both Jacob and the PCRA court have complied with the

dictates of Pa.R.A.P. 1925.

      Jacob raises two issues for our review:

      1) Should Jacob have been resentenced under the offense of third-
      degree murder because the only legislatively authorized
      punishment for first-degree murder committed by a juvenile was
      stricken as unconstitutional pursuant to Miller, and the
      Pennsylvania Supreme Court continually violates due process by
      binding courts to mandatory minimums that only apply to post-
      Miller offenders?

      2) Is sentencing juveniles convicted of first-degree murder to a
      maximum sentence of life imprisonment unconstitutional?

See Appellant’s Brief, at 3.

      The gravamen of Jacob’s first argument is that, pursuant to the plain




                                     -2-
J-A04011-20


language of 18 Pa.C.S.A. §1102.1(a)1, “no valid punishment for first-degree

murder exists for pre-Miller juvenile offenders[.]” Id., at 8. Accordingly, he

believes his sentence is illegal as he “cannot be sentenced for [a first-degree

murder] offense, but only for a lesser included offense for which he may have

been convicted under his guilty plea and for which a lawful penalty is available

(i.e., third-degree murder).” Id.

        Our Supreme Court has unequivocally rejected Jacob’s statutory

construction and interpretation argument. See Commonwealth v. Batts,

163 A.3d 410, 457 (Pa. 2017) (“Batts II”) (holding that there is “no support

for the proposition that juveniles convicted of first-degree murder pre-Miller

should be sentenced as though they were convicted of third-degree murder”);

see also Appellant’s Brief, at 8 n.2 (recognizing that his argument “was

rejected by the Pennsylvania Supreme Court”). Instead, Batts II clearly

permits the construction of a legal sentence for those convicted of first-degree

murder prior to the enactment of 18 Pa.C.S.A. § 1102.1 and further directs

courts    to   use   that    section    as     a   guideline   at   resentencing.    See

Commonwealth v. Melvin, 172 A.3d 14, 20-21 (Pa. Super. 2017). As we

are bound by our Supreme Court’s decision in Batts II, see Commonwealth

v. Shaffer, 734 A.2d 840, 844 n.6 (Pa. 1999), Jacob’s contention necessarily

____________________________________________


1This  sentencing subsection, enacted post-Miller, only                  affects    those
“convicted after June 24, 2012[.]” 18 Pa.C.S.A. § 1102.1(a).




                                             -3-
J-A04011-20


fails.

         However, Jacob, in the same section of his brief, additionally suggests

that the holding of Batts II2 expands the purview of section 1102.1(a) and

violates an individual’s right to due process because it impacts his “right to a

fair warning, notice, and liberty.” Appellant’s Brief, at 9. Similarly, Jacob avers

that Batts II effectively establishes the sentencing range for first-degree

murder committed by a juvenile, which is a function that belongs exclusively

to the legislature. See id., at 10.

         While Jacob frames Batts II as the establishment of a sentencing range

for juveniles convicted of first-degree murder pre-Miller, the Court merely

declared that 18 Pa.C.S.A. § 1102.1(a) should act as a guidepost at

resentencing. See 163 A.3d at 480. In doing so, it sought to adhere to the

“policy determination made by the General Assembly as to the minimum

sentence a juvenile convicted of first-degree murder must receive.” Id., at

481; see also 1 Pa.C.S.A. § 1901 (identifying that statutes should be

observed in a manner consistent “with the manifest intent of the General

Assembly”).



____________________________________________


2Batts II instructs the sentencing court to “be guided by section 1102.1(a) in
determining the minimum term of imprisonment,” 163 A.3d at 480-81, when
resentencing those convicted prior to June 24, 2012. Further, the Supreme
Court clarified that “guidance from the statute is not intended to intrude upon
a sentencing court’s discretion to determine an appropriate, individual
sentence for a given offender, but instead to advance the long-recognized
goals of uniformity and certainty in sentencing decisions.” Id., at 481.

                                           -4-
J-A04011-20


         Here, while section 1102.1(a) necessitates a minimum sentence of

thirty-five years, see 18 Pa.C.S.A. § 1102.1(a), Jacob notably received a

minimum sentence of thirty years. Although Jacob is correct that section

1102.1(a) exclusively applies to juveniles convicted after June 24, 2012, see

Appellant’s Brief, at 9, the Court in Batts II interpreted the General

Assembly’s intent as desiring a similar application of the law to those convicted

prior to that date. See 1 Pa.C.S.A. § 1922(1) (identifying the presumption

that “the Generally Assembly does not intend a result that is absurd”).

Therefore, the Supreme Court did not, as Jacob avers, set up a rigid and quasi-

statutory sentencing range at the expense of the General Assembly nor did it

create an absurd result by treating those juveniles convicted prior to June 24,

2012, differently from those juveniles convicted after that date. Instead,

Batts II      provided sentencing     courts with a    guideline   that roughly

approximates what the Court ascertained the General Assembly’s intent to be,

which it was completely within its power to do. Accordingly, Jacob’s argument

fails.

         Jacob’s second issue asks us “whether it is unconstitutional to mandate

a maximum sentence of life imprisonment on juveniles convicted of murder.”

Appellant’s Brief, at 12. Jacob contends that Miller obligates sentencing courts

to fashion sentences that “appropriately reflect[] the individual circumstances

of each juvenile and the offense.” Id., at 14. Conversely, he argues that by

requiring the imposition of a mandatory maximum sentence of life


                                       -5-
J-A04011-20


imprisonment, just as has happened here, our courts are continually operating

in violation of Miller.

      Our Supreme Court in Commonwealth v. Batts (“Batts I”) held that

a juvenile convicted of first-degree murder prior to Miller would be subject to

“a mandatory maximum sentence of life imprisonment as required by

[s]ection 1102(a), accompanied by a minimum sentence determined by the

common pleas court upon resentencing.” 66 A.3d 286, 297 (Pa. 2013). The

Court further identified that this sentencing scheme is “in accord with the

dictates of the Eighth Amendment as set forth in Miller, as well as the

Pennsylvania Legislature’s intent as reflected in the relevant statutory

provisions.” Id. While Jacob frames this specific component of Batts I as

having not been “presented to or addressed by the Court in Batts II,”

Appellant’s Brief, at 13, there is nothing to suggest, in Batts II or its progeny,

that this pronouncement does not remain the law to this day.

      As such, we are bound by our Supreme Court’s mandate in Batts I when

it concluded that a mandatory maximum sentence of life imprisonment for

juveniles convicted of first-degree murder is constitutionally permissible. See

Commonwealth v. Ligon, 206 A.3d 1196, 1200-01 (Pa. Super. 2019)

(maintaining that a maximum term of life imprisonment for pre-Miller

juveniles is statutorily required under Batts I and Batts II and that reliance

on Songster v. Beard, 201 F.Supp.3d 639 (E.D. Pa. 2016), as a federal case

with no precedential value in Pennsylvania’s state courts, is unavailing).


                                      -6-
J-A04011-20


Accordingly, Batts I requires courts to sentence pre-Miller juveniles to a

mandatory term of life imprisonment, and it was not error for the sentencing

court in this instance to adhere to that dictate.

      As both of Jacob’s issues invoke subjects explicitly governed by the

decisional case law of our Supreme Court, we are constrained to conclude that

there was nothing illegal or unconstitutional about Jacob’s new sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                                      -7-